— "Judgment dismissing complaint in an annulment action predicated upon an alleged fraudulent representation of the defendant that he would participate in a religious ceremony after the performance of a civil ceremony, unanimously affirmed, without posts. Inasmuch as we are of opinion that the trial court was warranted in rejecting the testimony of the plaintiff that her cohabitation with the defendant was prior to the time that she knew that he did not intend to he married at a religious ceremony, it is unnecessary to determine whether or not the performance of a civil ceremony and subsequent cohabitation in reliance upon a promise to be married at a religious ceremony constituted a waiver of such a representation with respect to the status of the marriage itself. (Shonfeld v. Shonfeld, 260 N. Y. 477, 490.) Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.